This cause is before us on respondents' motion, made in this court, to strike appellant's statement of facts, on the ground that the statement was not filed with the clerk of the superior court within the ninety-day period prescribed by Rule 9(1), Rules of the Supreme Court, 18 Wn.2d 9-a.
The facts and circumstances upon which the motion rests are fully stated in State ex rel. The Grange Store v. Riddell, ante
p. 134, and need not be repeated here. Upon the authority of that case, and for the reasons therein stated, respondents' motion will be granted, and the statement of facts will be stricken.